1CANNIZZARO, J.,
dissents with reasons.
I respectfully dissent.
The delay for an appeal pursuant to La.C.C.P. art. 5002 commences from the day the notice of judgment is received. In this case, Boydell’s motion for new trial was untimely, thus, the 10-day delay for the appeal commenced on the date of receipt of the notice of signing of the original judgment. The notice of signing of judgment was issued on January 9, 2003. The date that Boydell received the notice of judgment does not appear in the record. The majority, however, concludes that Boydell’s motion for appeal is untimely, finding that his January 10, 2003 cover *1118letter “preponderates to establish that he received and had actual knowledge of the 9 January 2003 judgment on 10 January 2003, otherwise why would he have sought a new trial.” Absent proof in the record to verify the date Boydell actually received notice of the signing of the judgment, I cannot say that Boydell’s appeal is untimely and should be dismissed.